Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00005-CV

                                      IPSECURE, INC.,
                                          Appellant

                                               v.

                                    James E. CARRALES,
                                          Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-02257
                        Honorable Antonia Arteaga, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

        In accordance with this court’s memorandum opinion of this date, the trial court’s order
denying IPSecure, Inc.’s motion to dissolve temporary injunction is REVERSED. It is ORDERED
that IPSecure, Inc.’s motion to dissolve temporary injunction is GRANTED, and the temporary
injunction order signed by the trial court on September 22, 2015, is DISSOLVED. It is FURTHER
ORDERED that the enforcement order signed by the trial court on May 4, 2016, is VACATED.

      Appellee James E. Carrales’s “Expedited Motion to Reconsider Stay and, Alternatively,
Motion for Enforcement” is DENIED AS MOOT.

      It is ORDERED that Appellant IPSecure, Inc. recover its costs of appeal from Appellee
James E. Carrales.

       SIGNED June 15, 2016.


                                                _____________________________
                                                Karen Angelini, Justice